     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J Sports Productions, Inc.,                     )
                                                       )           2:09CV03142-WDK (FMOx)
 7                   Plaintiff,      vs.               ) Case No.:
                                                       )
 8   Esteban Lara Xochitla, et al,                     )
                                                       )
 9                Defendant,                           )
                                                       ) RENEWAL OF JUDGMENT BY CLERK
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Esteban Lara
13
     Xochitla and Veronica P. Ruiz aka Veronica Patricia Urbano Ruiz, individually and dba Pescado Mojado,
14
     entered on January 4, 2010, be and the same is hereby renewed in the amounts as set forth below:
15
            Renewal of money judgment
16
                     a. Total judgment                               $     1,711.13
17
                     b. Costs after judgment                         $         00.00
18
                     c. Subtotal (add a and b)                       $      1,711.13
19
                     d. Credits                                      $           0.00
20
                     e. Subtotal (subtract d from c)                 $      1,711.13
21
                     f.   Interest after judgment(.47%)              $         80.36
22
                     g. Fee for filing renewal of application        $         00.00
23
                     h. Total renewed judgment (add e, f and g) $           1,791.49
24

25
             January 2, 2020
     Dated: ___________________               CLERK, by _________________________
26                                               Deputy

27   KIRY K. GRAY,
28
     Clerk of U.S. District Court

                                                       - 1-

                                           Renewal of Consent Judgment
